Civilian fay; dismissal. — Plaintiff, a former postal employee, was given notice of his proposed removal and about a year later he was removed from service, the reason for the delay being the pendency of related criminal proceedings (gambling) brought against him, as to which he was eventually found not guilty. Plaintiff unsuccessfully appealed the dismissal through the Post Office Department and the Civil Service Commission. Plaintiff seeks reinstatement and back pay from the date of his removal, alleging various procedural errors in the administrative proceedings and lack of substantial evidence to support his removal. On March 14,1975 the court issued the following order:
Before Nichols, Judge, Presiding, kuNizig and beNNett, Judges.
“This case comes before the court on plaintiff’s motion, filed July 11, 1974, and defendant’s cross-motion, filed December 10, 1974, for summary judgment, having been submitted on the briefs and oral argument of counsel. Upon consideration thereof, it is concluded that plaintiff has failed to present any material triable issue of fact and that the administrative decision is entitled to finality as being supported by substantial evidence, being neither arbitrary nor capricious and being correct as a matter of law.
*872“it is therefore ordered that plaintiff’s motion, for summary judgment is denied, defendant’s cross-motion for summary judgment is granted and plaintiff’s petition is dismissed.”